Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.
 Drawings
The drawings are objected to because the features in Figures 3-5 remain difficult to discern through the dark and greyed out areas.  It is highly suggested that the applicant submit schematic forms for the above drawings in order to adequately show the features they contain because photocopies contain darkened areas that make features difficult to see (such as slot 305 in fig. 3, sub assembly 105 and vent openings 415 in fig. 4, as well as the LEDs 130 and tube  115 in fig. 5).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a significant portion of the light tube rises above a top of the lightguide” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chon in view of Lin 7,287,876 and further in view of Nakada US 2014/0036522.
In regard to claim 1, Chon teaches an LED (light-emitting diode) subassembly comprising a light tube 320 that is extended into a rounded shape (see fig. 4 and 5), the 1 positioned on the LED module such that the first LED transmits light in a first direction, said first direction being into the first end of the light tube; and a second LED  3102 positioned on the LED module such that the second LED transmits light in a second direction (fig. 4), said second direction being into the second end of the light tube, wherein the second direction is away from the first direction.  
Chon lacks a rigid lightguide extended into a rounded shape, and wherein the light tube is inserted into the lightguide or a thickness of the light tube is greater than a height of the lightguide such that a significant portion of the light tube rises above a top portion of the lightguide.
Lin teaches a rigid lightguide 1, wherein the lightguide is extended into a rounded shape, and wherein a light tube is inserted into the lightguide. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the light guide in Chon such a s disclosed by Lin. One of ordinary skill in the art would have been motivated to provide the light guide in order to provide a more uniform light distribution and/or to protect the light tube. 
Nakada teaches a thickness of a light tube  20, 420 is greater than a height of a lightguide 40,560 such that a significant portion of the light tube rises above a top portion of the lightguide (see fig. 2, 8).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the light tube  have a greater thickness than the height of the light guide.  One of ordinary skill in the art would have been motivated to do so in order to maximize light propagation.

In regard to claim 9, Chon and Lin as described above provide for a  lightguide (Lin 1) that is extended into a rounded shape (Figs. 1-2); and an LED subassembly (as described in claim 1) wherein the light tube (Chon 320) is inserted into the lightguide (Lin 1).  


Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Chon, Lin, and Nakada as applied to claim 1, in view of Dai 9,488,325.
In regard to claim 8, Chon lacks the specific teaching of the material for the light tube or that it is translucent. 
Dai teaches a light tube is made from a translucent material (col. I lines 44-45).
Light guides are conventionally formed of transparent and translucent materials for promoting light propagation. It would have been obvious to one of ordinary skill in the art at the time of filing to use a translucent material for the light tube in Chon such as disclosed by Lin.  One of ordinary skill in the art would have been motivated to use a translucent material for the tube in order to promote uniformity.



s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chon, Lin, and Nakada as applied to claim 1, in view of Lee US 2012/0224360.
	In regard to claims 10 and 11, Chon, Lin, and Nakada lack circuit board and enclosure details as recited in claims 10 and 11. 
	Lee teaches a lighting device with  one or more vertically oriented PCBs 5  (printed circuit boards) and  one or more vent openings 110 on a top portion of an enclosure of the device, wherein the vent openings are located above the PCBs (note: relative to mounting orientation of the device – such as ceiling mounted socket engagement).
	It would have been obvious to one of ordinary skill in the art at the time of filing to provide an enclosure with a circuit board, socket and vents for Chon’s light device such as disclosed by Lee.  One of ordinary skill in the art would have been motivated to provide an enclosure with a circuit board, socket mount and vent openings in order to conveniently mount the lighting device to a traditional socket and/or to provide controlling means (via circuit board) and/or ventilation for improving heat dissipation as well known in the art. 
	In regard to claim 12,  Chon further teaches the LED subassembly comprises a substrate  PCB,  [0025] and  Lee teaches LEDs  on a PCB 31 is connected to one or more of the one or more vertically oriented PCBs 5 (see figs. 2 and 3).

Response to Arguments
Applicant's arguments filed  have been fully considered but moot in view of the rejection which was necessitated by applicant’s amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875